Case 19-20400            Doc 283     Filed 05/27/20       Entered 05/27/20 11:17:58      Page 1 of 14



                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT

___________________________________
In Re:                              )                      Chapter 11
                                    )
DONNA J. BARNES,                    )                      Case No. 19-20400
                                    )
            Debtor                  )
____________________________________)

                           MOTION FOR APPROVAL OF COMPROMISE

TO THE HONORABLE JAMES J. TANCREDI, UNITED STATES BANKRUPTCY JUDGE:
         Donna J. Barnes, debtor and debtor-in-possession (the “Debtor”), by and through her

counsel, Reid and Riege, P.C. and Salter McGowan Sylvia & Leonard, Inc., hereby files,

pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure and Bankruptcy Code

§ 363(j), a Motion for Approval of Compromise (the “Motion”), which Motion relates to a

compromise entered into by and among the Debtor, on the one hand, and RTM Capital Partners,

Inc. (“RTM”), LPV-15, Hermitage, LLC (“LPV-15”), and Matthew Curtis (“Curtis”; together

with RTM and LPV-15, the “RTM Parties”), on the other hand. In support of the Motion, the

Debtor respectfully represents as follows:

         1.          On March 14, 2019 (the “Filing Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the District of Connecticut, Hartford Division. Since the

Filing Date, the Debtor has continued in possession and management of her properties as a

debtor-in-possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.




                                                      1
25620.000/728890.2
Case 19-20400            Doc 283       Filed 05/27/20          Entered 05/27/20 11:17:58               Page 2 of 14



         2.          The Debtor and her husband, James R. Barnes (the “Co-Owner” or “Mr. Barnes”),

who is not a debtor under the provisions of the Bankruptcy Code, owned real estate, as tenants

by the entirety, at 33 Bay Street, Westerly (Watch Hill), Rhode Island (the “Property”).

         3.          On October 4, 2019, the Debtor filed a disclosure statement and plan of

reorganization (the “Plan”). Generally speaking, the basis of the Plan was to sell the Property,

and to utilize the Debtor’s share of the proceeds to fund payments to her creditors. On that same

date, the Debtor also filed a complaint against the Co-Owner with respect to the Property. A

purpose of that complaint was to seek Court approval of the sale of both the Debtor’s and the Co-

Owner’s interests in the Property, free and clear of any and all liens on the Property, as provided

under Bankruptcy Code § 363. On October 31, 2019, the Debtor filed an amended complaint

(the “Complaint”) which, inter alia, named as defendants the Co-Owner and all of the lien

holders on the Property—both the two mortgagees holding joint claims against the Debtor and

the Co-Owner, and the later-recorded five judicial liens of creditors, including the RTM Parties,

who hold claims only against Mr. Barnes and not the Debtor. Certain of the defendants in the

Complaint challenged the Debtor’s ability to sell the Property.

         4.          The Property was encumbered by these liens1, in the following order of

recording or priority:

                 (1)    the statutory property tax liens of the Town of Westerly and Watch
         Hill Fire District2;

1
  Information about such liens comes from the Court’s December 19, 2019 “Ruling and Memorandum of Decision
Denying Defendants’ Motions to Dismiss” (Doc no. 36), which in large part was derived from the filed claims of
such lienors.

2
  The property tax lien of the Town of Westerly arises statutorily under R.I. Gen. Laws §§ 44-9-1 and, with
exceptions not relevant here, is “superior to any other lien, encumbrance, or interest in the real estate whether by
way of mortgage . . . or otherwise.” The same is true of the lien of the Watch Hill Fire District (in the asserted
amount of $6,077.21 (Claim #6)). See R.I. Gen. Laws § 44-9-3.



                                                           2
25620.000/728890.2
Case 19-20400            Doc 283    Filed 05/27/20       Entered 05/27/20 11:17:58   Page 3 of 14




              (2)   a mortgage on the joint interests of the Debtor and Mr. Barnes held by
         UBS Bank, USA (“UBS”), in the asserted amount of $2,018,585.34 (Claim #3);

                (3)   a mortgage lien on the joint interests of the Debtor and Mr. Barnes
         held by Shem Creek Haystack, LLC (“Shem Creek”), in the asserted amount of
         $4,300,332.68 (Claim #7);

              (4)     a judicial lien solely against the interest of Mr. Barnes held by the
         RTM Parties, in the asserted amount of $6,285, 173.17 (Amended Sched 2.6);

                 (5)    a judicial lien solely against the interest of Mr. Barnes held by Dan
         Solaz, in the asserted amount of $320,917.16 (Amended Schedule D, 2.1);

               (6)     a judicial lien solely against the interest of Mr. Barnes held by Reinhart
         Foodservice, LLC (“Reinhart”), in the asserted amount of $1,523,229.11 (Claim
         #12);

                 (7)     a judicial lien solely against the interest of Mr. Barnes held by Mark
         Brett, in the asserted amount of $350,000.00 (Amended Schedule D, 2.3); and

               (8)   a judicial lien solely against the interest of Mr. Barnes held by LH VT
         House, LLC (“LH”), in the asserted amount of $1,182,639.80 (ECF No. 8).

         5.          Defendants Reinhart and LH filed a Motion to Dismiss the Complaint,

which the Court denied for the reasons set forth in its December 19, 2019 Ruling and

Memorandum of Decision Denying Defendants’ Motion to Dismiss, (ECF No. 36).

         6.          The parties proceeded to a trial on the Complaint. After a two-day trial,

the Court, on April 13, 2020, issued its Memorandum of Decision Approving the Real

Property Sale Free and Clear of Liens, Claims, Interests and Encumbrances and

Authorizing Closing (the “Decision”).

         7.          With respect to the liens on the Property, the Decision provides, inter alia,

that “[u]nless the Lien holders have agreed to other treatment, any party holding a right,

lien, claim, interest or encumbrance on the Property is granted a replacement right, lien,




                                                     3
25620.000/728890.2
Case 19-20400            Doc 283      Filed 05/27/20         Entered 05/27/20 11:17:58              Page 4 of 14



claim, or interest in the sale deposit and the Closing proceeds to the extent, priority and

validity to be determined by a subsequent order of this Court, with all parties reserving

their rights until such a determination.” Decision, para. 26, at 13.

         8.          On April 28, 2020, the Debtor and the Co-Owner closed on the sale of the

Property with the D Trust, which submitted the highest bid for the Property. The total purchase

price for the Property was $10,403,000. At the closing, and in accordance with the Decision, the

Debtor paid the first mortgage held by UBS, the second mortgage held by Shem Creek, and the

statutory tax liens of the Town of Westerly and the Watch Hill Fire District. As more

particularly described in that certain Certificate of Closing filed by the Debtor, the remaining net

proceeds of sale are being held by the Debtor’s counsel in an interest-bearing account. As of

May 5, 2020, the amount on deposit was approximately $3,687,705.59.3

         9.          As indicated in paragraph 7 above, the Decision leaves open, for Court

determination, the ultimate distribution of those remaining net proceeds. That issue, however,

has already been extensively briefed and argued by the various parties, both as part of the

hearing on Reinhart’s and LH’s motions to dismiss the Complaint and the subsequent trial on the

Complaint. See, e.g., Debtor’s memoranda of law filed on March 19, 2020 (ECF No. 87) and

March 27, 2020 (ECF No. 122), which are incorporated herein. Since the issue first arose, the

Debtor, backed by substantial legal authorities that have been presented to the Court, has

advocated that what would be the remaining net proceeds of sale be split evenly, that is, 50:50,

between the Debtor’s estate and the interests of the Co-Owner. Reinhart and LH, on the other

hand, have contended that such remaining proceeds should be made available, in full, to the


3
  Certain administrative claims to be considered and approved by the Court, including of the auctioneer, are to be
paid from such remaining proceeds. See Bankruptcy Code § 363(j) (providing for distribution of proceeds of sale
“less the costs and expenses . . . of such sale . . .”).



                                                         4
25620.000/728890.2
Case 19-20400             Doc 283      Filed 05/27/20          Entered 05/27/20 11:17:58               Page 5 of 14



lienors on the Property, in the order of their priority, despite that such lienors hold no claims

against the Debtor.

         10.         However, overarching this legal dispute is the practical reality now that, given the

sales price of the Property, the statutory municipal liens and joint mortgage obligations asserted

against it, and the amount and priority position of the RTM Parties’ judicial lien, the RTM

Parties are the only lienors who hold a stake in the distribution of the remaining net proceeds.

Stated more succinctly, where the RTM Parties’ lien is now first in line to be paid after payment

of the statutory liens and joint mortgage obligations, and where the amount owed to the RTM

Parties ($6,285,173.17) far exceeds the amount of the remaining net proceeds, even assuming

arguendo that Reinhart and LH were correct in their legal arguments, the RTM Parties would still

be the only parties in a position to claim an entitlement to such proceeds. Reinhart and LH are

simply “out of the money” at this point 4 and the Debtor submits that, as a practical matter, the

Court need not take up or decide the tenancy by entirety arguments presented in the main case

and this adversary proceeding.

         11.         Accordingly, in connection with the closing on the Property, discussions on the

ultimate distribution of the net sales proceeds began in earnest among the Debtor and the RTM

Parties, as a result of which, and subject to approval of this Court, they have agreed that:

                     a.     The remaining net proceeds of the sale of the Property(after payment, or

reservation for payment, of the $25,000 earmarked for the Debtor’s professionals as part of the

Court approved settlement between the Debtor and Shem Creek, and the $180,250 constituting
4
  The strong likelihood of this practical reality materializing was noted some two months ago, before any trial:
“Further, regardless of the outcome of the potential priority dispute between the Debtor and the subordinate
lienholders, there is never likely to be a recovery for the objecting creditors. With a $10.3 million sales price, there
will be estimated sale proceeds of less than $3.2 million available for all parties after paying closing costs, taxes,
UBS and Shem Creek. The RTM Parties’ lien alone is almost $6.3 million . . . [and] the RTM Parties would need to
be paid in full before Reinhart or LH VT could recover anything.” RTM Parties Trial Memorandum, filed March
19, 2020 at 6 (ECF No. 89).



                                                           5
25620.000/728890.2
Case 19-20400             Doc 283    Filed 05/27/20       Entered 05/27/20 11:17:58     Page 6 of 14



the fees sought by the Debtor’s Court approved auctioneers), shall be split evenly between the

Debtor’s estate and the interests of the Co-Owner, with such interests being subject to the lien of

the RTM Parties;

                     b.     Upon entry of an order granting the Motion, counsel to the Debtor is

authorized to disburse, from the interest-bearing account it is holding in this case, to Updike,

Kelly and Spellacy, P.C., as counsel to the RTM Parties, and for ultimate distribution to the

RTM Parties, the proceeds attributed to the interests of the Co-Owner, which proceeds total

approximately $1,593,033.67; and

                     c.     The RTM Parties make this agreement with the understanding that the

Debtor and the RTM Parties are the only remaining parties with standing to any claim to the sale

proceeds. By making this agreement with the Debtor, the RTM Parties and the Debtor agree that

the RTM Parties are not subordinating their debt to any other creditors who may have claimed a

lien in the sale proceeds.

         12.         By this Motion, the Debtor seeks entry of an order approving the compromise

described herein and empowering her to perform in accordance therewith. The Debtor submits

that the proposed settlement is fair, equitable, and reasonable and meets the tests for approval by

this Court. The settlement resolves a key issue remaining in this case in a fashion which benefits

each of the Debtor’s estate and the RTM Parties, who now stand to receive money for their lien

rights against the interests of the Co-Owner. This compromise and settlement will allow the

Debtor to move forward with a resolution of her Chapter 11 case, through which there is

expected to be a 100% dividend paid to her creditors with allowed claims.

         The compromise is a result of arms-length discussions and it avoids the time and costs of

litigation which have already proven to be substantial, in this individual bankruptcy case.



                                                      6
25620.000/728890.2
Case 19-20400            Doc 283     Filed 05/27/20       Entered 05/27/20 11:17:58      Page 7 of 14



Further, the settlement is also in accord with relevant law, as previously briefed and argued to

this Court, and summarized below.

         13.         Bankruptcy Code § 363(j), which deals with the distribution of the proceeds of a

§ 363 sale, is implicated at this point. It is an express corollary to § 363 (h) (which was a key

provision of the Complaint). Section 363(j) provides that:

         (j) After a sale of property to which subsection (g) or (h) of this section applies, the
         trustee shall distribute to the debtor's spouse or the co-owners of such property, as
         the case may be, and to the estate, the proceeds of such sale, less the costs and
         expenses, not including any compensation of the trustee, of such sale, according to
         the interests of such spouse or co-owners, and of the estate.

Under the Bankruptcy Code, a debtor may exempt “any interest in property in which the debtor

had, immediately before the commencement of the case, an interest as a tenant by the entirety or

joint tenant to the extent that such interest as a tenant by the entirety or joint tenant is exempt

from process under applicable nonbankruptcy law.” Bankruptcy Code § 522(b)(3)(B).

(Emphasis added). Thus, this exemption, as is true of exemptions in general, “speaks” and fixes

interests in property as they exist as of the petition date. Xiao v. Chorches, 610 B.R. 183 (D.

Conn. 2019) (“…it is ‘hornbook bankruptcy law that a debtor's exemptions are determined as of

the time of the filing of his petition.’ ***’[The] proper date for determining whether [an]

exemption exists is the petition date.’ (citing Owen v. Owen, 500 U.S. 305, 314 n.6, 111 S.Ct.

1833, 114 L.Ed.2d 350 (1991))). ‘This means the Court must ‘focus only on the law and facts as

they exist on the date of filing the petition.’ ”) (internal citations omitted); and Hull v. Rockwell,

610 B.R. 1, 10 (D. Maine 2019) (“It is a basic principle of bankruptcy law that exemptions are

determined when a petition is filed.” In re Cunningham, 513 F.3d 318, 324 (1st Cir. 2008)).

         14.         A number of rulings addressing tenancies by the entirety do not progress to the

point of having to make determinations about actual distributions of proceeds from the sale of a



                                                      7
25620.000/728890.2
Case 19-20400          Doc 283        Filed 05/27/20          Entered 05/27/20 11:17:58             Page 8 of 14



tenancy by the entirety property but, instead, stopping short of that, deal in the abstract with

somewhat amorphous tenancy by the entirety concepts in a hypothetical context. Courts that

have dealt with the actual distribution of the proceeds of a bankruptcy court-approved sale of a

tenancy by the entirety property where, as here, only one spouse has filed for bankruptcy, —

have held that the bankruptcy debtor’s share of such proceeds is one-half of the equity in the

otherwise undivided interest that remains after satisfaction of those secured debts owed by the

debtor jointly with his spouse. See, e.g., In re Oberlies, 94 B.R. 916, 918–19

(Bankr.E.D.Mich.1988); In re Monzon, 214 B.R. 38 (Bankr.S.D.Fla.1997); In re Cerreta, 116

B.R. 402, 405–06 (Bankr.D.Vt.1990); In re Rentfro, 234 B.R. 97, 99–100

(Bankr.W.D.Mo.1999); In re Zella, 196 B.R. 752, n. 4 (Bankr.E.D.Va.1996); In re Ginn, 186

B.R. 898, 903 (Bankr.D.Md.1995); In re Chandler, 148 B.R. 13, 15 (Bankr.E.D.N.C.1992). And

even more directly applicable, the United States Bankruptcy Court for the District of Rhode

Island, more than 30 years ago (in the fifth court opinion on a particular tenancy by the entirety

case that had been presented to federal courts and the Rhode Island Supreme Court), stated in In

re Gibbons, 52 B.R. 861, 864 (Bankr. D. R.I. 1985)5 that:

         In the event of such a sale [of a tenancy by the entirety property] by the trustee [of
         only one spouse], one-half of the proceeds goes to the non-debtor spouse, and the
         other half remains in the [bankruptcy] estate for distribution to creditors, subject to
         the debtor’s...exemptions allowed by federal or state law.

The authors of West’s Bankruptcy Exemption Manual (June 2019, § 4:11, p. 174), after noting

that property sold, as proposed here, “under § 363(h) is distributed according to section 363(j)”,


5
  The bankruptcy court’s ruling on another point in Gibbons—addressing whether property held in a tenancy by the
entirety was “exempt from process” as that phrase is used in Bankruptcy Code § 522—was effectively reversed a
year later through In re Furkes, 64 B.R. 232, 235 (D. R.I. 1986) (court holding that tenancy by entirety property is
“exempt from process” as contemplated under the Bankruptcy Code and thus is exempt). This Furkes ruling made,
as here, in the context of a judicial lien creditor holding a claim against only one spouse, remains good law and the
center piece ruling governing Rhode Island tenancy by the entirety interests in a bankruptcy context.



                                                          8
25620.000/728890.2
Case 19-20400            Doc 283     Filed 05/27/20       Entered 05/27/20 11:17:58      Page 9 of 14



stated: “Most courts have concluded that the debtor’s interest in the proceeds is one-half.” Citing

In re Himmelstein , 203 B. R. 1009 (Bankr. M.D. Fla. 1996) (citing In re Blair 151 B. R. 849,

852 (Bankr. S.D. Oh. 1992), subsequently affirmed, 33 F.3d 54 (6th Cir. 1994); In re Ginn 186

B.R. 898, 903 (Bankr. D. Md. 1995).”

         15.         The court in In re Green, No. 13-10204-MSH,2018 WL 4944988 at 6*, n. 4

(Bankr. D. Mass. Oct. 11, 2018), in addressing proceeds of a § 363(h) tenancy by the entirety

sale and their disposition, likewise stated that “…at this stage, I need not determine the

appropriate formula for dividing any sales proceeds between the bankruptcy estate and Ms.

Green [the non-debtor spouse], except to note that a 50-50 distribution appears to offer one

reasonable approach. See In re Branigan 501 B.R. 151 (Bankr. W.D. N.Y. 2013).” The court in

In re Branigan ruled that a chapter 7 debtor’s claim to a 50% interest in a tenancy by the entirety

property held with his non-debtor spouse would be accepted as presumptively reasonable. The

same court, just shortly thereafter, in In re Naples 521 B.R. 715 (W.D. N.Y. 2014), after

considering the rationale and ruling in Bradigan, noted that “[Bankrupcy Code] §363 (j)

unavoidably leads back to the Bradigan result—a presumption of 50-50 ownership of the

proceeds of the sale. (The fact that the bankruptcy estate is ‘seized of the whole’ does not mean

that it owns all of the proceeds, leaving the non-debtor spouse with nothing.) And the debtor

spouse in bankruptcy may claim his or her exemption against the portion of the proceeds

allocation to the § 541 estate.” Naples 521 B.R. at 718.

         16.         Moreover, and particularly when one considers that the impetus of the historical

evolution of tenancy by the entirety law in Rhode Island has been to protect the interests of a

married woman in property (explained in the Debtor’s earlier filed legal memorandum), it would

be both legally and intellectually irreconcilable and yield an irrational result and unjustifiable



                                                      9
25620.000/728890.2
Case 19-20400             Doc 283   Filed 05/27/20      Entered 05/27/20 11:17:58         Page 10 of 14



windfall, to find the judicial lienors, who have claims only against Mr. Barnes, should be

permitted to invade and share in the Debtor’s properly allocated interest in the remaining

proceeds of the sale of the Property. On this point, in In re McRae, 308 B.R. 572, 578 (N.D. Fla.

2003), the court held that: “Since a debtor's individual creditors could never have reached the

entireties property under Florida law, they cannot obtain a different and more favorable result in

bankruptcy by sharing in the distribution of these assets.” Although for the practical reasons

explained above, these legal points are not directly implicated on the present facts and

circumstances, it is helpful in considering the Motion to note that this same windfall, and others

identified below, would likewise be conferred on the lienors holding claims only against the Co-

Owner if the Court were to deny the Debtor 50% of the remaining net proceeds of sale.

                     a.     It would result in a “turning on its head” the tenancy by the entirety

concept - a form of ownership intended to protect a wife and spouse if that concept were

somehow used as a basis for effectively depriving the Debtor of her otherwise allocable interest

in the Property. Indeed, it would turn that “shield” into a “sword” and obviously put her in a

drastically worse position than if the Property were held (i) in a joint tenancy, for example,

where she would be entitled to receive at least 50% of the proceeds of sale, after payment of the

joint mortgage obligations—and with nothing going to Mr. Barnes’ judicial lienors; or (ii) in a

tenancy in common, which a tenancy by entirety, even if broken, would become, with her in that

instance likewise receiving such 50% interest with, again, nothing going to Mr. Barnes’ judicial

lienors. See R.I. Gen. Laws § 34-3-1, providing that a tenancy in common is presumed in respect

to holdings between two parties.

                     b.     Further, such a ruling, which would purport to give judicial lienors of Mr.

Barnes rights to what are very substantial proceeds that would otherwise be allocable to the



                                                     10
25620.000/728890.2
Case 19-20400             Doc 283   Filed 05/27/20     Entered 05/27/20 11:17:58        Page 11 of 14



Debtor, and, of course, never available to such lienors, could not be squared with what such

lienors actually held “immediately before the commencement of the case.” See Code

§ 522(b)(2)(B). What they held at that point, in respect to the interests of the Debtor in the

Property, is a mere expectancy interest—that is, on these facts, the possibility that the Debtor

could predecease the Co-Owner. The windfall to such judicial lien holders is seen (as one

example) in the paltry sum of $5,000 that was offered for such an expectancy interest in In re

Ryan, 282 B.R. 742, 746 (D. R.I. 2002), in comparison to what those lienors seek here, when,

“immediately before the commencement of the case,” those lienors held the selfsame type of

expectancy interest as was at stake in Ryan. The paltriness of that sum is a direct reflection of

the paltriness of the interest, as ascribed by tenancy by the entirety law, of one holding a claim

against only one spouse, the same interest that such lienors held.

                     c.     Additionally, as a number of courts have held, a tenancy by the entirety

can continue as to proceeds of the sale of tenancy by the entirety real property Smith v. Tipping,

346 Mass. 590, 211 N.E. 2nd 231 (Mass. 1965); and In re Wall’s Estate, 440 F.2d 215(D.C. Cir.

1971) (“Where as in the District of Colombia, personalty can be held by the entireties, the great

weight of authority is to the effect that, absent a contrary arrangement by the parties, an estate by

the entireties preexisting in particular property continues automatically in its derivatives on

disposition.”) Note that under the Rhode Island Married Woman’s Act, R.I. Gen. Laws §15-4-4,

one may create "any estate [such as a tenancy by the entirety] or interest in any ... personal

property ... ." (emphasis added). The remaining proceeds of the sale of the Property, therefore,

would continue to be held in a tenancy by the entirety. Indeed, a number of bankruptcy courts,

applying § 522(b)(2)(B), have specifically held that a tenancy by the entirety exemption is

available under that provision in personal property. See, e.g., In re Garretson, 6 B.R. 127, 130



                                                     11
25620.000/728890.2
Case 19-20400           Doc 283     Filed 05/27/20    Entered 05/27/20 11:17:58        Page 12 of 14



(Bankr. E.D. Tenn. 1980) (tenancy by entirety exemption in a certificate of deposit); In re

Wincorp, Inc., 185 B.R. 914 (Bankr. S.D. Fla. 1995) (tenancy by entirety exemption in bonds);

In re Barsotti, 7 B.R. 205, 208 (Bankr. W.D. Pa. 1980) (tenancy by entirety exemption in

personal property).

         17.         Bankruptcy Rule 9019(a) permits the Court, following notice and a hearing as

provided by Bankruptcy Rule 2002, to approve a compromise or settlement of claims. Neither

Bankruptcy Rule 9019 nor any section of the Bankruptcy Code explicitly sets forth the standards

by which a court is to evaluate a proposed settlement for approval. However, the standards for

approval of settlements in bankruptcy cases are well established and focus upon whether the

proposed settlement is reasonable and is in the best interests of creditors. In Protective

Committee for Independent Stockholders of TNT Trailer Ferry v. Anderson, 290 U.S. 414, 424

(1968), reh’g denied, 391 U.S. 909 (1968), the seminal case on approval of settlements in

bankruptcy cases, the United States Supreme Court held that the trial court must make an

informed, independent judgment as to whether a settlement is fair and equitable, and explained

as follows:

                  There can be no informed and independent judgment as to whether a
         proposed compromise is fair and equitable until the bankruptcy judge has apprised
         himself of all facts necessary for an intelligent and objective opinion of the
         probabilities of ultimate success should the claim be litigated. Further, the judge
         should form an educated estimate of the complexity, expense, and likely duration of
         such litigation, the possible difficulties of collecting on any judgment which might
         be obtained, and all other factors relevant to a full and fair assessment of the
         wisdom of the proposed compromise. Basic to this process in every instance, of
         course, is the need to compare the terms of the compromise with the likely rewards
         of litigation.

(citations omitted).




                                                     12
25620.000/728890.2
Case 19-20400            Doc 283     Filed 05/27/20    Entered 05/27/20 11:17:58        Page 13 of 14



         18.         The United States Court of Appeals for the Second Circuit has instructed that the

responsibility of the judge “is not to decide the numerous questions of law and fact raised by

appellants, but rather to canvass the issues and see whether the settlement ‘fall[s] below the

lowest point in the range of reasonableness.’” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir.

1983), cert. denied sub nom., Cosoff v. Rodman, 464 U.S. 822 (1993). See also In re Purified

Down Products Corp., 150 B.R. 519, 522-23 (S.D.N.Y. 1993); In re Crowthers McCall Pattern,

Inc., 120 B.R. 279, 287 (Bankr. S.D.N.Y. 1990); In re Carla Leather, Inc., 44 B.R. 457, 470

(Bankr. S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1984). In evaluating the propriety of

settlement, the court need not conduct a trial, “mini-trial”, or “rehearsal of the trial” on the merits

to actually resolve the extant factual and legal issues, but must simply consider whether, against

the background of those issues, the settlement is reasonable. Newman v. Stein, 464 F.2d 689,

692 (2d Cir. 1972), cert. denied sub nom., Benson v. Newman, 409 U.S. 1039 (1972). See also In

re International Distribution Centers, Inc., 103 B.R. 420, 423 (S.D.N.Y. 1989); In re Drexel

Burnham Lambert Group, Inc., 134 B.R. 493, 496 (Bankr. S.D.N.Y. 1991).

         19.         The Debtor submits that the proposed settlement falls within the range of

reasonableness necessary to approve it under Bankruptcy Rule 9019. As stated above, it resolves

a key remaining issue in the Debtor’s case on terms which are fair and reasonable to each of the

Debtor’s estate and the Co-Owner’s interests. It is in accord with applicable law, is the result of

arms-length discussions among the only parties who, as a practical legal matter, are entitled to

the remaining net proceeds at this point, and it avoids the time and costs of further litigation,

which have already been substantial.




                                                      13
25620.000/728890.2
Case 19-20400        Doc 283    Filed 05/27/20     Entered 05/27/20 11:17:58      Page 14 of 14



         WHEREFORE, the Debtor respectfully requests that the Court enter an approving the

compromise described above and granting her such other and further relief as is just and

equitable.

         Dated at Hartford, Connecticut, this 26th day of May, 2020.
                                                      DONNA J. BARNES
                                                      By /s/ Jon P. Newton
                                                      Jon P. Newton, Esq.
                                                      Federal Bar No. ct03376
                                                      Reid and Riege, P.C.
                                                      One Financial Plaza
                                                      Hartford, CT 06103
                                                      jnewton@rrlawpc.com
                                                      (860) 278-1150

                                                      Matthew J. McGowan, Esq.
                                                      Federal Bar No. ct08136
                                                      Salter McGowan Sylvia & Leonard, Inc.
                                                      56 Exchange Terrace, Suite 500
                                                      Providence, RI 02903
                                                      mmcgowan@smsllaw.com
                                                      (401) 274-0300




                                                 14
25620.000/728890.2
